     Case 3:19-cv-02210-BAS-MSB Document 25 Filed 01/25/21 PageID.455 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
       PETER STROJNIK, SR.,                       Case No. 19-cv-02210-BAS-MSB
11
                                     Plaintiff,   FINAL JUDGMENT
12
            v.
13
       1017 CORONADO, INC.,
14
                                   Defendant.
15

16         On June 16, 2020, this Court entered an order dismissing Plaintiff’s ADA claims
17 with prejudice and declining to exercise supplemental jurisdiction over Plaintiff’s

18 remaining state law claims. (ECF No. 15.) Defendant, as the prevailing party, then moved

19   for attorney’s fees or, alternatively, sanctions. (ECF No. 17.) On January 12, 2021, this
20   Court granted Defendant’s Motion for Attorney’s Fees in the amount of $21,995.00. (ECF
21   No. 22.) Defendant has now filed a proposed judgment for this amount plus post-judgment
22   interest accruing at the California Judgment Rate set forth in California Code of Civil
23   Procedure § 685.010 and costs of collection. (ECF No. 24.)
24         Defendant cites to the incorrect jurisdiction’s statute for post-judgment interest.
25   “[T]he post -judgment interest rate under 28 U.S.C. § 1961 applies to all federal court
26   actions irrespective of the basis of the court’s jurisdiction over the case.” Steinweden v. L
27   & M Const. LLP, No. CV 04-137 M-DWMJCL, 2009 WL 361735, at *3 (D. Mont. Feb. 4,
28   2009) (citing Greenway v. Buffalo Hilton Hotel, 143 F.3d 47, 55 (2nd Cir. 1998)); see also

                                                  -1-
                                                                                          19cv2210
     Case 3:19-cv-02210-BAS-MSB Document 25 Filed 01/25/21 PageID.456 Page 2 of 3



 1   The Guides, Ltd. v. The Yarmouth Group Property Management, Inc., 295 F.3d 1065, 1078
 2   (10th Cir. 2002) (noting that “a federal rate of interest rather than the state rate applies
 3   where jurisdiction is based on a federal question”).
 4          Under federal law, the award of post-judgment interest on a district court judgment
 5   is mandatory. Barnard v. Theobald, 721 F.3d 1069, 1078 (9th Cir. 2013) (citing 28 U.S.C.
 6   § 1961). A “judgment” for purposes of § 1961 means a “final, appealable order.” Dishman
 7   v. UNUM Life Ins. Co. of America, 269 F.3d 974, 990–991 (9th Cir. 2001). “Post-judgment
 8 interest applies to the entire judgment, including the principal sum, prejudgment interest,

 9 attorneys’ fees, and costs.” Air Separation, Inc. v. Underwriters at Lloyd’s of London, 45
10 F.3d 288, 290 (9th Cir. 1995). It is calculated “from the date of the entry of judgment” at

11 a rate “equal to the weekly average 1–year constant maturity Treasury yield, as published

12 by the Board of Governors to the Federal Reserve System, for the calendar week preceding

13 the date of the judgment.” 28 U.S.C. § 1961(a); Kaiser Aluminum & Chem. Corp. v.

14 Bonjorno, 494 U.S. 827, 835 (1990). The interest is computed daily from the date of

15 judgment to the date of payment and compounded annually.                     28 U.S.C. § 1961(b).
16 Defendant is therefore entitled to post-judgment interest running from the date of entry of

17 judgment, January 12, 2021, up until the date of payment, at an interest rate of 0.104%. 1

18          Defendant also asks for costs associated with collection, but cites no authority for an
19 award of anticipated collection costs. The Court therefore denies this request because

20 Defendant has not shown that “the substantive law [does not] require[ ] those fees [and

21 expenses] to be proved at trial as a separate element of damages.” See Fed. R. Civ. P.

22 54(d)(2) (“A claim for attorney’s fees and related nontaxable expenses must be made by

23   motion unless the substantive law requires those fees to be proved at trial as an element of
24   damages.”); see also ACF 2006 Corp v. Maki, No. CV 18-9654-DMG (JCx), 2019 WL
25   3852491, at *4 n.9 (C.D. Cal. May 13, 2019).
26

27          1
            This rate was calculated using the data provided by the United States Treasury for the week of
   January 4, 2021. See Daily Treasury Yield Curve Rates, https://www.treasury.gov/resource-center/data-
28 chart-center/interest-rates/pages/textview.aspx?data=yield (accessed on Jan. 22, 2021).

                                                     -2-
                                                                                                  19cv2210
     Case 3:19-cv-02210-BAS-MSB Document 25 Filed 01/25/21 PageID.457 Page 3 of 3



 1         Therefore, pursuant to this Court’s Order Granting Attorney’s Fees, JUDGMENT
 2   IS HEREBY ENTERED in favor of Philip H. Stillman, attorney for Defendant Village
 3   1107 Coronado, Inc. and against plaintiff Peter Strojnik, Sr., in the amount of $21,995.00,
 4   together with post-judgment interest accruing at 0.104% running from January 12, 2021
 5   until the date of payment.
 6         IT IS SO ORDERED.
 7

 8   DATED: January 25, 2021
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                -3-
                                                                                        19cv2210
